FILED

 

UNITED STATES DISTRICT COURT JUL 2 i 2015
FOR THE DISTRICT OF COLUMBIA Clerk, US. District & Bankruptcy
Courts tor the District of Columbia
Sigfredo Miranda, )
)
Plaintiff” ) Case: 1:15—cv—O1163
) Assigned To : Unassigned
V' ; Assign. Date : 7/21/2015
' t'on: Pro Se Gen. Civil (F)
US. Government, ) Descr'p '
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on review of the plaintiff” S pro se complaint and
application to proceed in fbrma pauperis. The application will be granted and the case will be
dismissed pursuant to 28 U.S.C. § 1915(e), which requires the Court to dismiss a complaint upon

a determination that it, among other grounds, is frivolous.

Plaintiff, a resident of the District of Columbia, alleges only that the United States “put
my birth certificate in the stock change an[d] made million[s] of dollar[s] in there.” This
allegation is the type warranting dismissal of the case under § 1915(e)(2)(B)(i) as frivolous.

Neilzke v. Williams, 490 US. 319, 325 (1989). See Best v. Kelly, 39 F.3d 328, 330-31 (DC. Cir.

1994) (a court may dismiss claims that are “essentially ﬁctitious”—- for example, where they
suggest “bizarre conspiracy theories . . . [or] fantastic government manipulations of their will or
mind”) (citations and internal quotation marks omitted); Crisaﬁ v. Holland, 655 F.2d 1305,
1307-08 (DC. Cir. 1981) (“A court may dismiss as frivolous complaints . . . postulating events
and circumstances of a wholly fanciful kind”). A separate order of dismissal accompanies this

Memorandum Opinion,

 

/ 7 I
, ,
 l [27/

Date: July [(5 ,2015 /United Sta sDisrictJudg